              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 1 of 9 Page ID #:483



               1 RYAN M. LAPINE, ESQ. (Cal. Bar No. 239316)
                 rlapine@rmslaw.com
               2 JOSHUA H. HERR, ESQ. (Cal. Bar No. 301775)
                 jherr@rmslaw.com
               3 ROSENFELD, MEYER & SUSMAN LLP
                 232 North Canon Drive
               4 Beverly Hills, California 90210-5302
                 Telephone: (310) 858-7700
               5 Facsimile: (310) 860-2430
               6 Attorneys for Plaintiffs
                 NANO FOUNDATION, LTD. and
               7 COLIN LeMAHIEU
               8                     UNITED STATES DISTRICT COURT
               9                    CENTRAL DISTRICT OF CALIFORNIA
              10
              11 NANO FOUNDATION, LTD., a New ) Case No. 2:19-cv-04237 DDP (PJWx)
                 York non-profit corporation; and      )
              12 COLIN   LeMAHIEU,     an  individual, ) APPLICATION FOR LEAVE TO
                                                       ) FILE UNDER SEAL
              13             Plaintiffs,               )
                                                       )
              14       vs.                             )
                                                       )
              15 DAVID   C. SILVER,    an individual,  )
                                                       )
              16             Defendant.                )
                                                       )
              17                                       )
                                                       )
              18                                       )
                                                       )
              19                                       )
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,
 MEYER &                        APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01   DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 2 of 9 Page ID #:484



               1               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
               2               NOTICE IS HEREBY GIVEN that in accordance with Local Rule 79-5 of the
               3 Central District of California, Plaintiffs Colin LeMahieu and Nano Foundation, Ltd.
               4 ("Nano Foundation") (collectively, "Plaintiffs") hereby apply for an order permitting
               5 them to file under seal the unredacted copies of (1) Plaintiffs’ Opposition to
               6 Defendant David C. Silver’s Motion to Dismiss Complaint (the “12(b)(6)
               7 Opposition”), along with the Declaration of Peter Scoolidge in support of the
               8 Opposition (the “Scoolidge 12(b)(6) Declaration”); and the unredacted copy of the
               9 Confidential Settlement Agreement (the “Settlement Agreement”) attached as
              10 "Exhibit A" thereto; (2) Plaintiffs' Opposition to Silver's Motion to Strike and
              11 Exhibit B to the Declaration of Peter Scoolidge in support thereof (the "Scoolidge
              12 Anti-SLAP Opposition"); and (3) Plaintiffs' Opposition to Silver's Motion for
              13 Attorneys' Fees and Sanctions Pursuant to Federal Rule of Civil Procedure 11.
              14               This application is made pursuant to Local Rule 79-5.
              15               Specifically, Plaintiffs seek leave to follow the entire, unredacted copies of
              16 said exhibits under seal. The redacted copies publicly filed concurrently with redact
              17 the following portions:
              18
              19 TITLE OF DOCUMENT                                     PORTIONS FOR REDACTION
              20 1. PLAINTIFFS NANO                                    2:18-3:4
                 FOUNDATION, LTD. AND COLIN                            3:17-25
              21
                 LEMAHIEU'S OPPOSITION TO                              4:3-16
              22 DEFENDANT DAVID C. SILVER'S                           4:18-5:6
                                                                       5:14(beginning after "(Id. at ¶ 3.)" – 5:19
              23 MOTION TO DISMISS
                 COMPLAINT                                             5:28 (beginning after "Motion." -6:12
              24                                                       6:15 (beginning after "redacting") -6:16
              25                                                       7:22-23
                                                                       8:24-9:16
              26                                                       9:19 (beginning after "disclose that" –
              27                                                       9:20 (ending before "suggests")
                                                                       9:25-10:3 (ending before "Quadrant")
              28                                                       10:12-13 (ending before "[A] written")
LAW OFFICES
ROSENFELD,                                                         1
 MEYER &                                APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01           DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 3 of 9 Page ID #:485



               1                                              10:16 (beginning after "(2014)"-17
                   2. DECLARATION OF RYAN M.                  2:17 (beginning after "acceptable") –
               2
                   LAPINE IN SUPPORT OF                       2:26 (ending before "He responded")
               3   PLAINTIFFS NANO
               4   FOUNDATION, LTD. AND COLIN
                   LEMAHIEU'S OPPOSITION TO
               5   DEFENDANT DAVID C. SILVER'S
               6   MOTION TO DISMISS
                   COMPLAINT
               7
               8 3. DECLARATION OF PETER     2:13-19
                 SCOOLIDGE IN SUPPORT OF
               9 PLAINTIFFS NANO FOUNDATION,
              10 LTD. AND COLIN LEMAHIEU'S
                 OPPOSITION TO DEFENDANT
              11 DAVID C. SILVER'S MOTION TO
              12 DISMISS COMPLAINT
              13 4. EXHIBIT A TO DECLARATION                  (Entire exhibit)
              14 OF PETER SCOOLIDGE IN
                 SUPPORT OF PLAINTIFFS NANO
              15 FOUNDATION, LTD. AND COLIN
              16 LEMAHIEU'S OPPOSITION TO
                 DEFENDANT DAVID C. SILVER'S
              17 MOTION TO DISMISS
              18 COMPLAINT
              19 5. PLAINTIFFS NANO                           7:27-8:12 (ending before "The release")
              20 FOUNDATION, LTD. AND COLIN
                 LEMAHIEU'S OPPOSITION TO
              21 DEFENDANT DAVID C. SILVER'S
              22 SPECIAL MOTION TO STRIKE
                 COMPLAINT PURSUANT TO CAL.
              23 CODE CIV. PROC. § 425.16
              24
                 6. EXHIBIT B TO DECLARATION                  (Entire exhibit)
              25 OF PETER SCOOLIDGE IN
              26 SUPPORT OF
                 PLAINTIFFS NANO
              27 FOUNDATION, LTD. AND COLIN
              28 LEMAHIEU'S OPPOSITION TO
LAW OFFICES
ROSENFELD,                                                2
 MEYER &                        APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01   DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 4 of 9 Page ID #:486



               1 DEFENDANT DAVID C. SILVER'S
                 MOTION TO STRIKE
               2
                 COMPLAINT PURSUANT TO CAL.
               3 CODE CIV. PROC. §425.16.
               4
                   8. PLAINTIFFS NANO                                   1:6 (beginning after "him." – 1:8 (ending
               5   FOUNDATION, LTD. AND COLIN                           before "That release")
               6   LEMAHIEU'S OPPOSITION TO                             2:12-23
                   DEFENDANT DAVID C. SILVER'S                          2:25-3:1 (ending before "Sage v Hale")
               7   MOTION FOR ATTORNEYS' FEES                           3:7 (beginning after "meritless") -3:10
               8   AND SANCTIONS PURSUANT TO                            3:27-28
                   FEDERAL RULE OF CIVIL
               9   PROCEDURE 11 AGAINST: (1)
              10   PLAINTIFFS NANO FOUNDATION,
                   LTD. AND COLIN LEMAHIEU AND
              11   (2) RYAN M. LAPINE, ESQ.,
              12   JOSHUA H. HERR, ESQ., AND
                   PIERCE, ROSENFELD, MEYER &
              13   SUSMAN, LLP
              14
              15
              16 I.            THE COURT MAY SEAL DOCUMENTS OR ISSUE A PROTECTIVE

              17               ORDER UPON A SHOWING OF COMPELLING REASONS

              18               Local Rule 79-5 permits litigants to file an application for leave to file

              19 documents under seal upon a showing of "good cause" in an accompanying non-
              20 public declaration:
              21               The Application will be open to public inspection. It must, however,

              22               describe the nature of the information that the Filing Party asserts

              23               should be closed to public inspection, and must be accompanied by:

              24                     (i) A declaration (1) establishing good cause or demonstrating

              25               compelling reasons why the strong presumption of public access in

              26               civil cases should be overcome, with citations to the applicable legal

              27               standard, […]

              28               The declaration and the unredacted version of any document proposed
LAW OFFICES
ROSENFELD,                                                          3
 MEYER &                                APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01           DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 5 of 9 Page ID #:487



               1               for sealing will be closed to public inspection, but the redacted versions
               2               of those documents, the proposed order, and the docket entry text will
               3               be publicly viewable.
               4               L.R. 79-5(a).
               5               District Courts have broad discretion “to decide when a protective order is
               6 appropriate and what degree of protection is required.” Seattle Times Co. v.
               7 Rhinehart, 467 U.S. 20, 36 (1984). Courts may grant protective orders for a variety
               8 of reasons, including to protect confidential settlement agreements. Phillips ex rel.
               9 Estates of Byrd, 307 F.3d 1206, 1212 (9th Cir.2002) (citing Hasbrouck v. Bank
              10 America Housing Serv., 187 F.R.D. 453, 455 (N.D.N.Y.1999) and Kalinauskas v.
              11 Wong, 151 F.R.D. 363, 365–67 (D.Nev.1993) as examples of district courts granting
              12 protective orders to protect confidential settlement agreements).
              13               On non-dispositive motions, courts may grant leave to file under seal or enter
              14 other protective orders upon a showing of good cause. Kamakana , supra 151
              15 F.R.D. at 1180. On dispositive motions, courts may do so upon a showing of
              16 "compelling reasons." Id.
              17               The "compelling reasons” standard is satisfied when the court weighs
              18 “relevant factors,” bases its decision “on a compelling reason,” and “articulate[s] the
              19 factual basis for its ruling, without relying on hypothesis or conjecture." Pintos v.
              20 Pac. Creditors Ass'n, 605 F.3d 665, 679 (9th Cir. 2010) (quoting Hagestad v.
              21 Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). “Relevant factors” include the
              22 “public interest in understanding the judicial process and whether disclosure of the
              23 material could result in improper use of the material for scandalous or libelous
              24 purposes or infringement upon trade secrets.” Id. at 679 n.6 (citation omitted).
              25 "'[C]ompelling reasons' sufficient to outweigh the public's interest in disclosure and
              26 justify sealing court records exist when such 'court files might have become a
              27 vehicle for improper purposes,' such as the use of records to gratify private spite,
              28 promote public scandal, circulate libelous statements, or release trade secrets."
LAW OFFICES
ROSENFELD,                                                         4
 MEYER &                                APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01           DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 6 of 9 Page ID #:488



               1 Kamakana, supra, 447 F.3d at 1179 (quoting Nixon v. Warner Commc'ns, Inc., 435
               2 U.S. 589, 598 (1978)).
               3               Protecting the confidentiality of confidential settlement agreements, when
               4 public exposure thereof may lead to a claim that the filing party reached the
               5 confidentiality terms of the agreement and/or cause damage to the party's business,
               6 is a "compelling reason" to seal the agreements and references to the terms thereof.
               7 See Delfino Green & Green v. Workers Compansation Solutions, LLC, 2015 WL
               8 4235356, at *2 (N.D. Cal., July 13, 2015, No. 15-CV-02302-HSG) (ordering
               9 references to a confidential settlement agreement sealed when the requesting party
              10 argued that disclosure of this information could “subject [the party] to a claim that
              11 the confidentiality terms in its agreements with third parties have been breached”
              12 and “might harm [the party's] ability to conduct its business,” and recognizing that
              13 the request to file under seal was “'narrowly tailored' to seal only sealable material")
              14 see also Thomas v. Magnachip Semiconductor Corp. (N.D. Cal., July 18, 2016, No.
              15 14-CV-01160-JST) 2016 WL 3879193, at *7 (granting motion to seal confidential
              16 settlement agreement in a class action lawsuit).
              17 II.           COMPELLING REASONS EXISTS TO SEAL THE UNREDACTED (1)
              18               OPPOSITIONS, (2) SCOOLIDGE DECLARATIONS, AND (3)
              19               CONFIDENTIAL SETTLEMENT AGREEMENT
              20               A.    Silver's Filing of a Deceptively Redacted Portion of the Settlement
              21                     Agreement Is an Improper Use, and Barring Plaintiffs from
              22                     Presenting The Entire Agreement Would Severely Prejudice Them
              23               In this action, Plaintiffs seek damages against Defendant David Silver for
              24 defamatory statements he made against them at the 2018 Blockchain Summit on
              25 May 24, 2018. (Dkt. 1.)
              26               Defendant David Silver filed a Motion to Dismiss Complaint pursuant to Rule
              27 12(b)(6) (Dkt. 15-1) (the “Motion to Dismiss”) which seeks dismiss Plaintiffs’
              28 complaint on the grounds that Plaintiffs purportedly released all of the claims
LAW OFFICES
ROSENFELD,                                                        5
 MEYER &                               APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01          DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 7 of 9 Page ID #:489



               1 therein in the Settlement Agreement in September 2018. Silver also filed a Special
               2 Motion to Strike under California's anti-SLAPP statute, California Code of Civil
               3 Procedure section 425.16 (Dkt. 17-1) (the "Anti-SLAPP Motion") in which he
               4 makes a similar argument. The Settlement Agreement was not attached to or
               5 referenced in the Complaint and Silver did not ask the Court to take judicial notice
               6 thereof; instead, Silver attached it with selective redactions to his declaration.
               7               The purpose of a Rule 12(b)(6) motion is not to weigh evidence or competing
               8 factual claims, but rather to evaluate the sufficiency of the facts alleged in a
               9 pleading, all of which must be accepted as true. Achal v. Gate Gourmet, Inc., 114 F.
              10 Supp. 3d 781, 793 (N.D. Cal. 2015), citing N. Star Int'l v. Ariz. Corp. Comm'n, 720
              11 F.2d 578, 581 (9th Cir. 1983). Accordingly, the Motion to Dismiss is categorically
              12 improper, as what it really seeks is summary judgment on a factual defense.
              13               The copy of the Settlement Agreement attached by Silver to his declaration is
              14 only partially-redacted, but on its face it is a confidential agreement of a class action
              15 lawsuit. As Plaintiffs detail more fully in the Declaration of Ryan M. Lapine (the
              16 “Lapine Declaration”) filed confidentially in support hereof, the Settlement
              17 Agreement contains a Confidentiality Clause that obligates Silver, himself, not to
              18 make any public disclosures regarding the terms of the agreement. Publicly filing
              19 the Settlement Agreement, even partially redacted, is a clear breach of the
              20 Settlement Agreement itself. Plaintiffs will address that breach in the appropriate
              21 forum at the appropriate time. None of their efforts to oppose Silver’s argument are
              22 intended as or should be construed as a waiver of Silver’s obligations or their own
              23 under the Confidentiality Clause.
              24               Silver’s violation of the Settlement Agreement’s Confidentiality Clause was
              25 for naught because, as a matter of fact and law, the language of the Settlement
              26 Agreement cannot be construed to release Plaintiffs’ claims against Silver. The
              27 portion presented in unredacted form, though not supportive of Silver's position in
              28 its own right, is in addition deceptive without the context of the entire agreement.
LAW OFFICES
ROSENFELD,                                                        6
 MEYER &                               APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01          DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 8 of 9 Page ID #:490



               1               To properly adjudicate Silver's infirmed defense and to determine the rules
               2 under which that agreement must be adjudicated, Plaintiffs must present the entire,
               3 unredacted Settlement Agreement to the Court. Accordingly, Plaintiffs discuss the
               4 Settlement Agreement in the Motion to Dismiss Opposition, the Anti-SLAPP
               5 Opposition, the Rule 11 Opposition, and attach the Settlement Agreement to
               6 declarations by Peter Scoolidge in support of each of those oppositions. Plaintiffs
               7 request leave of Court to file select, limited portions of those oppositions, the
               8 Schoolidge declarations, and copies of the Settlement Agreement under seal such
               9 that the Court may review it in the event it entertains Silver’s argument related
              10 thereto.
              11               If leave is not granted to file the Settlement Agreement and papers
              12 referencing it under seal, Plaintiffs will be prejudiced. Because Silver has breached
              13 the agreement by publicly filing misleading portions thereof, without leave to file
              14 the entire Agreement Plaintiffs would be placed in the impossible position of
              15 choosing between two bad alternatives. First, Plaintiffs can present the entire
              16 Settlement Agreement to the Court demonstrating that Silver's position lacks merit
              17 to an even greater degree than it does with just the redacted sections present. This
              18 solution may lead to litigation against Plaintiffs for breaching the Agreement. It is
              19 also likely to harm Plaintiffs' ability to conduct business given certain terms therein.
              20 If Plaintiffs' Settlement Agreement is made public, Silver and others are likely to
              21 use it to further defame Plaintiffs in pursuit of more business, exactly like he did at
              22 the 2018 Blockchain Summit.
              23               On the other hand, if Plaintiffs do not submit the full agreement, their ability
              24 to disprove Silver's misuse of it decreases, allowing him to potentially succeed
              25 where the document obviates his ability to do so. The Court should not countenance
              26 Silver's bad faith gambit to tie Plaintiffs' hands in this way.
              27
              28
LAW OFFICES
ROSENFELD,                                                          7
 MEYER &                                APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01           DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
              Case 2:19-cv-04237-MRW Document 19 Filed 07/15/19 Page 9 of 9 Page ID #:491



               1 III.          CONCLUSION
               2               For the foregoing reasons, Plaintiffs respectfully request that the Court grant
               3 them leave to file under seal unredacted copies of the (1) Motion to Dismiss
               4 Opposition; Declaration of Peter Scoolidge in support thereof, and Settlement
               5 Agreement attached as Exhibit "A" thereto, (2) Anti-SLAPP Opposition,
               6 Declaration of Peter Scoolidge in support thereof, and Settlement Agreement
               7 attached as Exhibit "B" thereto; and (3) Opposition to the Rule 11 Motion.
               8
               9 DATED: July 15, 2019                          ROSENFELD, MEYER & SUSMAN LLP
              10                                                By:         /s/ Ryan M. Lapine
                                                                            Ryan M. Lapine
              11                                               Attorneys for Plaintiffs NANO
                                                               FOUNDATION, LTD. and COLIN
              12                                               LeMAHIEU
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,                                                         8
 MEYER &                                APPLICATION FOR LEAVE TO FILE OPPOSITION TO DEFENDANT
SUSMAN LLP
                   520590.01           DAVID C. SILVER'S MOTION TO DISMISS COMPLAINT UNDER SEAL
